DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the prior art does not teach, suggest or render obvious the claimed circuit for measuring a passive component in combination as claimed including:
A third comparator configured to compare a third voltage and a third reference voltage to generate a third comparison signal; and
A counter configured to count a number of pulses according to the third comparison signal; wherein the number of pulses corresponds to time for the third voltage to drop to the third reference voltage, and the first comparison signal and the second comparison signal are used to control drop of the third voltage.
With regard to claim 11, the prior art does not teach, suggest or render obvious the claimed method for measuring a passive component in combination as claimed including:
Comparing a third voltage and a third reference voltage to generate a third comparison signal; and
Counting a number of pulses according to the third comparison signal; wherein the number of pulses corresponds to time for the third voltage to drop to the third reference voltage, and the first comparison signal and the second comparison signal are used to control drop of the third voltage.
With regard to claims 2-10 and 12-20, these claims are allowed at least by virtue of their dependencies directly or indirectly from the base claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is invited to the followings whose inventions disclose similar devices.
Hable et al. (US 2011/0115717 A1) relates generally to touch sensitive devices, particularly those that rely on capacitive coupling between a user's finger or other touch implement and the touch device to identify an occurrence or location of a touch.  A touch sensitive apparatus having a plurality of drive electrodes and a plurality of receive electrodes, the drive electrodes and receive electrodes capacitively coupled to each other. A touch measurement circuit configured to identify touch events on the touch sensitive device by comparing a first time period to a second time period.  The first time period can be, for example, representative of a length of time a periodic receive signal carried by a receive electrode is above or below a threshold voltage level.  However, Hable et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.
Vulpoiu et al. (US 2019/0123725 A1) relates generally to pulse width modulation technique with time-ratio duty cycle computation.  An analog signal-to-pulse width modulation (PWM) converter includes a ramp generator generating a ramp signal and a comparator circuit comparing the ramp signal to a first voltage, a second voltage, and an analog input signal.  A duty cycle calculation circuit generates a first control signal to the ramp generator to generate the ramp signal.  Based on signals from the comparator circuit, the duty cycle calculation circuit calculates the ratio of the time it takes for the ramp signal to exceed the analog input signal from when the ramp signal exceeds the first voltage to the time it takes for the ramp signal to exceed the second voltage from when the ramp signal exceeds the first voltage.  A PWM signal generator generates a PWM output signal based on the ratio calculated by the duty cycle calculation circuit.  However, Vulpoiu et al. fails to disclose the allowable subject matter stated in the examiner' s statement of reasons for allowance above.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571) 272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/Primary Examiner, Art Unit 2858